Citation Nr: 1530765	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-32 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder, currently characterized as degenerative joint disease of the right knee and postoperative residuals of arthroscopic surgery, to include the question of whether separate compensable ratings are for assignment on the basis of instability and meniscal damage.  

3.  Entitlement to service connection for alcohol abuse, depression, anxiety, a sleep disturbance, and obstructive sleep apnea, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to September, May to August 2004, September 2004 to October 2005 inclusive of service in Iraq, and June 2010 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, granting service connection for PTSD and a right knee disorder.  

In his substantive appeal, received by VA in December 2014, the Veteran requested a videoconference hearing before the Board.  That hearing was scheduled to occur in February 2015, but prior to its occurrence the Veteran submitted a written statement in which he withdrew his request for a hearing.  No other request for a hearing remains pending.  

In connection with his claims for initial ratings herein at issue, the Veteran has alleged that the underlying disorders in combination with his other service-connected disabilities render him unemployable.  Such allegation reasonably raises the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a June 2015 rating decision, TDIU was granted, effective February 27, 2015.  While the claims on appeal have been pending since prior to that date, the Veteran reported his employment history from June 1996 on a February 2015 formal application for TDIU, and said he last worked full time on February 27, 2015.  As such, the Board will not take jurisdiction over a claim for TDIU prior to February 27, 2015.  

Notice is taken by the Board that the RO denied entitlement to service connection for alcohol abuse, depression, anxiety, and sleep disturbance, to include as due to service-connected PTSD, by its rating decision of April 2014.  Notice of that decision was provided to the Veteran in April 2014.  In his March 2015 brief, the Veteran's representative challenged the RO's aforementioned denial, thereby initiating the appellate process by the submission of a notice of disagreement.  Such issues are not fully within the Board's appellate jurisdiction, but remand as effectuated below is required to permit the AOJ to issue a statement of the case and the Veteran to perfect an appeal relating thereto so that Board consideration will follow.  See Manlincon v. West, 12 Vet. App. 239 (1999).  

It is further noted by the Board that the RO denied the Veteran's original claim for service connection for sleep apnea, to include as secondary to his service-connected PTSD, by its rating decision of September 2014.  Received by the RO in November 2014 was the Veteran's written statement, reflecting his disagreement with such denial and the reasons therefor.  Such is reasonably interpreted as a notice of disagreement per 38 C.F.R. § 20.201 (2014), as opposed to a claim to reopen as was determined by the RO.  As no statement of the case has been provided to the Veteran regarding that denial, remand per Manlincon is required as set forth below.  

In addition to the above, the issue of entitlement to an increased rating for the right knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 31, 2008, to June 16, 2010; January 27, 2011, to November 6, 2013; and February 5, 2014, to the present, the Veteran's service-connected PTSD was productive of social and industrial impairment with reduced reliability and productivity due to various symptoms, but without a showing of any greater impairment.

2.  From November 7, 2013, to February 4, 2014, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not complete social and industrial impairment.  


CONCLUSIONS OF LAW

1.  From January 31, 2008, to June 16, 2010; from January 27, 2011, to November 6, 2013; and from February 5, 2014, to the present, the criteria for the assignment of an initial schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  From November 7, 2013, to February 4, 2014, the criteria for the assignment of an initial 70 percent schedular rating, but none greater, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record includes the Veteran's service treatment and personnel records and records relating to VA medical examination and treatment compiled during postservice years.  The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist as to records retrieval has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009). 

The record indicates that VA has afforded the Veteran three VA psychiatric or psychological examinations during the periods at issue in order to ascertain the nature and severity of his PTSD.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  Such examinations are supplemented by records of evaluation and treatment compiled during the course of VA outpatient care.  Accordingly, further development action relative to the disability herein at issue is otherwise not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 . 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

In this instance, service connection for PTSD was established by rating action in November 2008.  At that time, a 30 percent evaluation was assigned therefor under DC 9411, effective from January 31, 2008.  The Veteran timely appealed the assignment of the initial rating and during the period in which that appeal has continued to be prosecuted, the RO by rating action in November 2014 increased the schedular evaluation assigned for PTSD from 30 percent to 50 percent, effective from January 31, 2008, with resumption to 50 percent following the period of active service ending on January 26, 2011.  As such, the issue for review is whether an initial schedular rating for PTSD in excess of 50 percent is for assignment at any point from January 31, 2008.  

It is the Veteran's contention that the initial rating assigned for his PTSD is inadequate.  In support of his contention the Veteran points to his receipt of monthly VA treatment and the need to seek counseling every two weeks for management of his PTSD.  He indicates that in September 2007 he was arrested for domestic violence and that in June 2009 he verbally abused his girlfriend and moved from their shared residence after a personal protection order was issued.  Among his reported PTSD symptoms are social isolation, inability to interact well with others, hypervigilance, anger, intrusive thoughts, nightmares, and startle reflex.  

Under the general rating formula for mental disorders encompassing DC 9411, a 30 percent rating is assignable for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a score on the Global Assessment of Functioning (GAF) Scale, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).

The DSM-5 (the latest version of the DSM) has now been officially released and this version replaces the GAF score with the World Health Organization Disability Assessment Schedule (WHODAS) which is based on the International Classification of Functioning, Disability, and Health or ICF.  The February 2014 VA examination was performed utilizing DSM-5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Schedule for Rating Disabilities--Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 149 , 45,093-45,103 (Aug. 4, 2014).  This appeal was pending before the agency of original jurisdiction after August 4, 2014.  Thus, the examination was conducted utilizing the DSM-5, and a GAF score was not assigned as that is not encompassed under the DSM-5. 

A VA outpatient treatment note recorded in May 2008 identifies diagnoses of PTSD and major depression, with assignment of a GAF score of 51.  Some improvement in the Veteran's mental status was noted with use of medications in July 2008.  

A VA examination was afforded the Veteran in September 2008, at which time he described numbness of feelings, absence of emotional response, social withdrawal, flashbacks, nightmares, moodiness, and memory lapses.  Frequent job changes in the past were noted and he indicated that he had started his own insurance business.  Findings from evaluation yielded diagnoses of PTSD and a major depressive disorder, with assignment of a GAF score of 65.  

A Disability Benefits Questionnaire completed on November 7, 2013, included diagnoses of PTSD, major depressive disorder, and alcohol abuse.  A GAF score of 50 was assigned and it was concluded by the examiner that there was occupational and social impairment with deficiencies in most areas.  It was indicated that the Veteran was experiencing increased problems in connection with his job as a service officer for a veterans' organization, including re-exposure to traumatic events, hypervigilance, and intrusive recollections.  Those manifestations, as well as a startle reflex and anger were cited as having a significant impact on occupational and social functioning.  

The most recent VA mental disorders examination was conducted in February 2014, when but a single diagnosis was recorded, that of PTSD.  In assessing the resultant effects of the Veteran's PTSD, the VA examiner found there to be occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or that his symptoms were controlled by medication.  It was set forth that the Veteran was last in a romantic relationship in 2010 and that, while his relationship with his daughter was "good," his relationship with his son was strained.  He reported not attempting to make new friends, but to remain within his core group of long-terms friends.  It was also shared that the Veteran had sold his insurance business in 2010 and that he had been working as a veterans' service officer since July 2012 and had not received any poor performance evaluations.  

Further data on file indicates that the Veteran's employment as a service officer ended in mid-February 2015, when he was terminated from his job on the basis of conduct and absenteeism.  

Analysis of the record fails to demonstrate the existence of a greater level of impairment caused by service-connected PTSD than is reflected by the currently assigned 50 percent schedular rating, with one exception.  That exception is for the period from November 7, 2013, the date of a VA mental disorders examination, to February 4, 2014, the day before the VA examination on February 5, 2014.  The VA examination in November 2013, although noting the existence of alcohol abuse for which service connection was previously denied, denoted deficiencies in most areas of functioning consistent with a 70 percent schedular rating, but it failed to indicate complete social and industrial impairment, based at least in part on the Veteran's continuation with full-time gainful employment.  The periods both before and after the November 2013 examination reflect far less impact of the Veteran's PTSD and its attendant symptoms and manifestations upon his social and industrial functioning, particularly as evidenced by the GAF score of 65 as assigned in 2008 and the determination of the VA examiner in February 2014 that but mild or transient symptoms were present which decreased work efficiency and ability only during periods of significant stress or that pertinent symptoms were controlled by medication.  During those periods, the identified symptoms and manifestations of the Veteran's PTSD are not of the frequency, severity, or duration as to warrant the assignment of a schedular rating in excess of 50 percent at any point.  

The Board notes the Veteran's written statements as to the existence of disabling PTSD manifestations from January 2008 to the present, which although not incredible are nonetheless inconsistent with the clinical findings and opinions offered during the periods in question.  Such data fail to show deficiencies in most areas, with the exception of the period from November 7, 2013, to February 4, 2014, or, for that matter, complete impairment.  With due consideration of all of the evidence and in recognition of 38 C.F.R. § 4.7, the disability picture presented more nearly approximates the criteria for a 70 percent rating, but none greater, from November 7, 2013, to February 4, 2014; however, a preponderance of the evidence is otherwise against the assignment of a rating in excess of 50 percent. 

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning and the symptoms demonstrated by the evidence are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A schedular rating in excess of 50 percent for PTSD for the periods from January 31, 2008, to November 6, 2013, and from February 5, 2014, to the present, is denied.  

A schedular rating of 70 percent, but none greater, for PTSD for the period from November 7, 2013, to February 4, 2014, is granted, subject to those provisions governing the payment of monetary benefits.  

REMAND

The Veteran avers, among other things, that he is entitled to separate ratings for arthritis, instability, and meniscal damage to the right knee.  Three VA examinations were undertaken during the course of this claim and there is a great discrepancy in the findings noted on the two most recent VA examinations, which were conducted in 2012 and 2014 as to the existence of an arthritic process, residuals of anterior cruciate ligament and meniscal tears, and chondromalacia.  Notably, the VA examiner in 2014 offered a single diagnosis, that of normal osseous structures of the right knee with postsurgical changes.  As well, no arthritis of the right knee was said to be present.  The VA examiner in 2012 offered an assessment of meniscal damage manifested by a prior tear with frequent locking, joint pain, and effusion, and in addition, found that an arthritic process was affecting the Veteran's right knee.  Given that the findings and conclusions are so radically different, further VA examination in order to more clearly establish the nature and extent of the Veteran's right knee disability is needed.  

Also, as indicated in the Introduction above, the Veteran has initiated appeals as to prior denials of claims for service connection for alcohol abuse, depression, anxiety, a sleep disturbance, and sleep apnea, to include as due to service-connected PTSD, which require remand for further actions by the AOJ.  See Manlincon, supra.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Per Manlincon, issue to the Veteran a statement of the case regarding his claims for service connection for alcohol abuse, depression, anxiety, a sleep disturbance, and sleep apnea, to include as due to service-connected PTSD, and advise the Veteran of the step or steps needed to perfect his appeal as to any of such matters,  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

3.  Thereafter, afford the Veteran a VA examination to determine the nature, extent and severity of his service- connected right knee disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right knee disability.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

4.  Lastly, readjudicate the issues remaining in full appellate status and if any benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


